ORDER

PER CURIAM.
Appellants, Ryder Farms, Inc., Alfred Ryder, and Mary Ann Ryder, appeal the order of the Circuit Court of Linn County, Missouri, finding, in part, that the subject matter promissory note and deed of trust are deemed to have been satisfied and paid in full, awarding respondent Hullinger Trucking, Inc. (Hullinger Trucking) attorney fees and statutory damages of ten percent of the amount of the mortgage or deed of trust, and assessing costs against appellants.
Judgment affirmed. Rule 84.16(b).